DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of species I (Image a region of interest containing the mineralized tissue with unfocused ultrasound beams) without traverse in a reply filed 30 March 2022 is acknowledged. 
Examiner agrees with applicant that pending claims 1-20 conform with the elected species due to the amendments presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 13-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 5 and 13, the claims recite the limitation of “middle lags”. The specification and/or drawings are not seen to disclose sufficient support for the limitation of “middle lags”. The specification points to Figs. 6B and 11-13B, wherein  Figs. 6 and 13B show a diagram of the Mid-lag Spatial Coherence (MLSC) method (Para [0023]), where Fig. 13B shows that the “middle lags” are summed, however, both figures present the variables of P, Q, and D; the specification does not provide a sufficient disclosure of Mid-lag Spatial Coherence (MLSC) method and/or the variables of P, Q, and D as presented in the figures mentioned above. Additionally, the specification discloses the Mid-lag Spatial Coherence (MLSC) method, however, does not elaborate on how this method is performed and what operations are required when utilizing this method. Therefore, the limitation of “middle lags” is not sufficiently disclosed for one of ordinary skill in the art in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor for carrying out the invention. 
Therefore, claims 5 and 13 are not seen to comply with the written description requirement under 35 USC 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8 and 13-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 5 and 13, the claims recite “middle lags”. It is unclear as to what constitutes a “middle lag” and as to how a “middle lag” is identified. As stated above, Fig. 6B and 13B of the specification presents a diagram of the Mid-lag Spatial Coherence (MLSC) method, however, the figure presents variables of P, Q, and D; however, the specification does not provide sufficient disclosure as to what these variables represent. For the current purposes of examination, examiner interprets “middle lags” to mean scan lines located within the middle of a transmitted ultrasound beam.
With respect to claim 6, the claim recites the limitation of “the first set of delays are a plurality of delays happening closest in time to an initiation of imaging” emphasis added. It is unclear as to how a plurality of delays is determined to be closest in time, in that, among the plurality of delays, only a single delay is closest in time to an initiation of imaging. Therefore, clarification is needed for the specific cutoff points in time in determining the first and second sets of delays. 
With respect to claims 7 and 15, the claims recite the limitation of “the second set of delays omit any delays happening closest in time to an initiation of the imaging”. It is unclear as to how the second set of delays are determined, in that, there is no indication as to at what point in time the second set of delays is initiated. Therefore, due to this, it is unclear as to how the plurality of delays are categorized or determined as belonging to the first or second set of delays. Additionally, it is unclear as to what comprises the first set of delays in the context of claim 7, in that, claim 7 is dependent upon claim 5, wherein “first set of delays” is not recited. It is therefore not clear as to the antecedent basis of “second set of delays”. Examiner therefore suggests amending claim 7 as dependent on claim 6, wherein “first set of delays” is recited. 
For the current purposes of examination, examiner takes “closest in time” to mean the distorted portions of the ultrasound beam that travel through the portions of the synthetic transmit with the lowest value of acoustic impedance, thus, the least delays portions of the ultrasound beam. 
Clarification is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruizinga (Kruizinga, Pieter, et al. "Compressive 3D ultrasound imaging using a single sensor." Science advances 3.12 (2017): e1701423.), in view of Bailey (US 2009/0299187).


With respect to claim 1, Kruizing teaches a method for detecting and sizing an object, comprising:
unfocused ultrasound beams via a primary imaging method (Results, para 1, “For single-sensor compressive imaging, the 3D object information needs to be projected onto a set of incoherent basis functions via a coded aperture. This is accomplished by breaking the phase uniformity of the
ultrasound wave in both transmission and reception.” Wherein the uniform beam of the ultrasound transducer is distorted by a coded aperture or mask, and wherein the coded aperture contains varying thicknesses through which the ultrasound beam propagation is delayed due to acoustic impedance); 
computing a wavefront coherence at the imaged region of interest;

    PNG
    media_image1.png
    527
    718
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale

As shown above in Figs. 1 and 2, the distorted ultrasound beam is received after transmission and the coherence wavefront is computed through a function commonly used in compressed sensing (U = H * v + n), wherein U is an M-dimensional vector or measurement matrix based upon the number of samples obtained with the coded aperture, H is the sensing matrix or sparsifying matrix made up of sparse vectors obtained from samples measured from the transducer with the coded aperture, and x is the desired image to be formed. 
segmenting pixels of the imaged region of interest based on their intensities 

    PNG
    media_image3.png
    440
    712
    media_image3.png
    Greyscale
    
Wherein the pixels are shown to be segmented based on their intensity values. The figures shown above are measurement obtained by a hydrophone, wherein the hydrophone moves throughout a space of which the ultrasound beam is propagated and obtains intensity values at that location and point in time, this is how the determination of the measurement matrix U and the sensing matrix H are determined for the calculation of image volume x. 
This is more clearly shown by Fig. 6 of Kruizinga (See below), wherein box B presents the varying amplitudes at various pixel locations and their segmentation. 

    PNG
    media_image4.png
    880
    714
    media_image4.png
    Greyscale


identifying a border and a shadow based on the segmenting; and 
calculating a size based on the border and the shadow. 
As shown above in Fig. 6, the border and shadows of the objects E and D are determined through the segmentation of pixels, and the calculation of the size is shown in box F, wherein the x and y axis are in the unit of millimeters. Each pixel is represented to present a three-dimensional volume of the objects E and D in the imaging space. 

However, Kruizinga does not teach imaging a region of interest containing the mineralized tissue.
In the field of kidney stone imaging with ultrasound, Bailey teaches imaging a region of interest containing the mineralized tissue (Abstract, “In an exemplary, but non-limiting embodiment and application of this novel approach, the object is a kidney stone fragment, and the inter-operative tool is a ureteroscope”; (Para [0028], “It should be noted that while the present novel approach of measuring the size of kidney stones (or fragments thereof) during ureteroscopy represents an exemplary embodiment, the concepts disclosed herein can also be used to measure the size of other types of in vivo objects, including, but not limited to, mineral deposits and stones in the gall bladder, in the salivary tract, and in the biliary tract.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the method of Kruizinga with the imaging of a region of interest containing mineralized tissue (a kidney stone) as taught by Bailey. The method of compressed sensing yields three-dimensional images that are less computationally expensive and require only a single transducer, unlike other three-dimensional ultrasound devices that require an array of transducers that are beamformed by a processor or controller to shape the wavefront. Therefore, through simple incorporation of a coded aperature as taught by Kruizinga in combination with the imaging of a kidney stone as taught by Bailey, one would be capable of determining both the size of the mineralized tissue and its location in space. Thereby, improving accuracy and precision of imaging for planning of removal of the mineralized tissue or delivery of a therapeutic treatment to the correct location. 
	 


	 

With respect to claim 2, Kruizinga teaches the method of claim 1, wherein the primary imaging method comprises: 
modeling a plurality of sources of image degradation; 
receiving, at a transducer, the unfocused ultrasound beams; 
breaking the unfocused ultrasound beams into approximate points of origin (Results, para 1, “For single-sensor compressive imaging, the 3D object information needs to be projected onto a set of incoherent basis functions via a coded aperture. This is accomplished by breaking the phase uniformity of the ultrasound wave in both transmission and reception.” Wherein the uniform beam of the ultrasound transducer is degraded by a coded aperture or mask, wherein the coded aperture contains varying thicknesses through which the ultrasound beam propagation is delayed due to acoustic impedance, and wherein the image is reconstructed from the degraded ultrasound beam, and wherein as discussed, the ultrasound beam is degraded into unfocused ultrasound beams at different points of origin)

    PNG
    media_image1.png
    527
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale

As shown above in Figs. 1 and 2, the degraded ultrasound beam is received after transmission and the coherence wavefront is computed through a function commonly used in compressed sensing (U = H * v + n), wherein U is an M-dimensional vector or measurement matrix based upon the number of samples obtained with the coded aperture, H is the sensing matrix or sparsifying matrix made up of sparse vectors obtained from samples measured from the transducer with the coded aperture, and x is the desired image to be formed; and 
reconstructing ultrasound pressure waves originating only from a particular location in the region of interest 

    PNG
    media_image4.png
    880
    714
    media_image4.png
    Greyscale

Wherein as shown above in Fig. 6, ultrasound pressure waves are reconstructed at specific locations within a region of interest to create a three-dimensional volume of the object of interest. 

With respect to claims 3, 11, and 19, Kruizinga teaches the method of claims 2 and 10, wherein the primary imaging method comprises: focusing the unfocused ultrasound beams using a transmit synthetic aperture

    PNG
    media_image5.png
    446
    731
    media_image5.png
    Greyscale

Wherein the coding mask (synthetic aperture) creates a plurality of focused ultrasound beams within the unfocused ultrasound beam (as indicated by the circles and ovals shown above). 

With respect to claim 4, Kruizinga teaches the method of claim 2, wherein the primary imaging method comprises:
calculating a spatial phase from the unfocused ultrasound beams (Materials and Methods, Para 1, “Our aim was to make a spatiotemporally varying ultrasound field by locally introducing phase shifts in the wave transmitted by the sensor. We did so by introducing a mask that delays the wave locally, similar to the function of a phase spatial light modulator in optics (39)”; (Discussion, Para 1 – para 3, “The plastic mask breaks the phase uniformity of the ultrasound field and causes every pixel to be uniquely identifiable within the received signal. The compressed measurement contains the superimposed signals from all object pixels. The objects can be resolved using a regularized least squares algorithm, as we have proved here by successfully imaging two letters (“E” and “D”) …Consequently, the ultrasonic waves can be focused onto a particular point in space and time if the impulse signal of that point is known. Using a reverberant cavity to create impulse signal diversity and a limited number of sensors, Fink et al. have shown that a 3D medium can be imaged by applying transmit focusing with respect to every spatial location.”); 
windowing the unfocused ultrasound beams into a plurality of windows Wherein the sensing matrix H of Kruizinga is made up of a plurality of sine waves time limited by Gaussian windows with different locations and scales; 
multiplying each of the plurality of windows by the ultrasound beams 
normalizing each of the plurality of windows by a signal energy of the unfocused ultrasound beams Wherein the sensing matrix H of Kruizinga is multiplied by the volume matrix x, which consists of all of the pixels of the ultrasound beam; and 
creating a measure of phase based on the normalizing of each of the plurality of windows

    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    880
    714
    media_image4.png
    Greyscale

As shown above in Figs. 2 and 6, the received phases within sensing matrix H are normalized through the multiplication of the sensing matrix by the volume matrix x. Fig. 6 presents the normalized phases within boxes B, D, and F.
With respect to claim 5, Kruizinga teaches the method of claim 2, wherein the primary imaging method comprises: 
acquiring a plurality of angled plane waves; 
applying a delay to the plurality of angled plane waves (Mask manufacturing, p. 9, “Our aim was to make a spatiotemporally varying ultrasound field by locally introducing phase shifts in the wave transmitted by the sensor. We did so by introducing a mask that delays the wave locally, similar to the function of a phase spatial light modulator in optics (39).”); 

    PNG
    media_image1.png
    527
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale

Wherein the synthetic aperture creates a plurality of angled plane waves and delays to the plurality of angled plane waves as shown in box C of Fig. 1 and box B of Fig. 2, as stated under Fig. 2 “a simple coding mask can introduce a spatiotemporally varying wave field”.
calculating and summing phase images from each of the plurality of angled plane waves; and
and summing coherent measures, wherein the summed coherent measures comprise middle lags (p. 3-4, Results, Col. 2, para, 2, “However, all these point sensor signals are subsequently
summed by the piezo sensor just after they have passed though the mask, resulting in a single compressed measurement, as depicted in the right panel of Fig. 1 (for a further comparison between a sensor array and a single sensor with a coding mask, see text S2 and figs. S1 and
S2)… temporal signal in the compressed measurement. This unique pixel signature enables direct imaging without the need for uncompressed spatial measurements.”)

    PNG
    media_image6.png
    438
    725
    media_image6.png
    Greyscale

	Wherein the summed point sensor signals comprise middle lags as understood by examiners interpretation of “middle lags”. 

	With respect to claims 6 and 14, Kruizinga teaches the method of claims 5 and 13, wherein the calculating and summing of phase images comprises calculating and summing a first set of delays, wherein the first set of delays are a plurality of delays happening closest in time to an initiation of the imaging 

    PNG
    media_image1.png
    527
    718
    media_image1.png
    Greyscale


Wherein as shown above (Figure 1C), the ultrasound beam is distorted (artificially beamformed) by a coded aperture, and wherein the ultrasound beam will travel fastest through the portions of the coded mask with the lowest depth due to a lower acoustic impedance, thus, these delayed beams will be the first among a plurality to be received by the transducer or the first set of delays among a plurality.


    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale

Wherein as shown above, the received delayed beams (green and purple) are calculated and summed to generate an image, which includes calculating and summing the first set of delays.

With respect to claims 7 and 15, Kruizinga teaches the method of claims 5 and 13, wherein the calculating and summing of phase images comprises calculating and summing a second set of delays, wherein the second set of delays omit any delays happening closest in time to an initiation of the imaging
As shown above in Figure 1c, the ultrasound beam is distorted (artificially beamformed) by a coded aperture, and the ultrasound beam will travel slower through the portions of the coded mask with a higher depth than the lowest depth, due to a higher acoustic impedance. Thus, these delayed beams will be the second set of delays among a plurality, wherein the first set is as discussed above (happening closest in time and having the shallowest depth), wherein the second set of delays arrives back to the transducer after the first set of delays, and thus omitting the first set.

As shown above in Figure 2, the received delayed beams are calculated and summed to generate an image, thereby calculating and summing the second det of delays that omits any delays happening closest in time to the initiation of the imaging (i.e. the first set). 


With respect to claims 8 and 16, Kruizinga teaches the method of claims 7 and 15, wherein the second set of delays further omits any delays happening farthest in time to an initiation of the imaging

As shown above in Figure 1C, the ultrasound beam is distorted (artificially beamformed) by a coded aperture. The ultrasound beam will travel slowest through the portions of the coded mask with the highest depth as compared to the first and second set, due to a higher acoustic impedance. Figure 1C shows at least 3 different depths corresponding to at least 3 different set of delays (first set (shallowest), second sets (middle depths), and third set (deepest)). Thus, this third set of delayed beams will be the last among a plurality to be received by the transducer or the last set of delays among a plurality, arriving back to the transducer without the first or second set of delays. Therefore, the second set of delays omits both the first and third sets of delays (i.e. those happening closest in time and farthest in time to the initiation of the imaging, respectively). 


With respect to claim 9, Kruizinga teaches A system for detecting and sizing tissue, comprising: 
a processor; and a memory having stored thereon a computer program for causing the processor to carry out the following steps Wherein a processor and memory are inherently required for the generation of compressive 3D ultrasound images through a stored algorithm:
unfocused ultrasound beams via a primary imaging method (Results, para 1, “For single-sensor compressive imaging, the 3D object information needs to be projected onto a set of incoherent basis functions via a coded aperture. This is accomplished by breaking the phase uniformity of the
ultrasound wave in both transmission and reception.” Wherein the uniform beam of the ultrasound transducer is distorted by a coded aperture or mask, and wherein the coded aperture contains varying thicknesses through which the ultrasound beam propagation is delayed due to acoustic impedance); 
computing a wavefront coherence at the imaged region of interest;

    PNG
    media_image1.png
    527
    718
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale

As shown above in Figs. 1 and 2, the distorted ultrasound beam is received after transmission and the coherence wavefront is computed through a function commonly used in compressed sensing (U = H * v + n), wherein U is an M-dimensional vector or measurement matrix based upon the number of samples obtained with the coded aperture, H is the sensing matrix or sparsifying matrix made up of sparse vectors obtained from samples measured from the transducer with the coded aperture, and x is the desired image to be formed. 
segmenting pixels of the imaged region of interest based on their intensities 

    PNG
    media_image3.png
    440
    712
    media_image3.png
    Greyscale
    
Wherein the pixels are shown to be segmented based on their intensity values. The figures shown above are measurement obtained by a hydrophone, wherein the hydrophone moves throughout a space of which the ultrasound beam is propagated and obtains intensity values at that location and point in time, this is how the determination of the measurement matrix U and the sensing matrix H are determined for the calculation of image volume x. 
This is more clearly shown by Fig. 6 of Kruizinga (See below), wherein box B presents the varying amplitudes at various pixel locations and their segmentation. 

    PNG
    media_image4.png
    880
    714
    media_image4.png
    Greyscale


identifying a border and a shadow based on the segmenting; and 
calculating a size based on the border and the shadow. 
As shown above in Fig. 6, the border and shadows of the objects E and D are determined through the segmentation of pixels, and the calculation of the size is shown in box F, wherein the x and y axis are in the unit of millimeters. Each pixel is represented to present a three-dimensional volume of the objects E and D in the imaging space. 

However, Kruizinga does not teach imaging a region of interest containing the mineralized tissue.
In the field of kidney stone imaging with ultrasound, Bailey teaches imaging a region of interest containing the mineralized tissue (Abstract, “In an exemplary, but non-limiting embodiment and application of this novel approach, the object is a kidney stone fragment, and the inter-operative tool is a ureteroscope”; (Para [0028], “It should be noted that while the present novel approach of measuring the size of kidney stones (or fragments thereof) during ureteroscopy represents an exemplary embodiment, the concepts disclosed herein can also be used to measure the size of other types of in vivo objects, including, but not limited to, mineral deposits and stones in the gall bladder, in the salivary tract, and in the biliary tract.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the method of Kruizinga with the imaging of a region of interest containing mineralized tissue (a kidney stone) as taught by Bailey. The method of compressed sensing yields three-dimensional images that are less computationally expensive and require only a single transducer, unlike other three-dimensional ultrasound devices that require an array of transducers that are beamformed by a processor or controller to shape the wavefront. Therefore, through simple incorporation of a coded aperature as taught by Kruizinga in combination with the imaging of a kidney stone as taught by Bailey, one would be capable of determining both the size of the mineralized tissue and its location in space. Thereby, improving accuracy and precision of imaging for planning of removal of the mineralized tissue or delivery of a therapeutic treatment to the correct location.

With respect to claim 10, Kruizinga teaches the method of claim 9, wherein the primary imaging method comprises: 
modeling a plurality of sources of image degradation; 
receiving, at a transducer, the unfocused ultrasound beams; breaking the unfocused ultrasound beams into approximate points of origin (Results, para 1, “For single-sensor compressive imaging, the 3D object information needs to be projected onto a set of incoherent basis functions via a coded aperture. This is accomplished by breaking the phase uniformity of the ultrasound wave in both transmission and reception.” Wherein the uniform beam of the ultrasound transducer is degraded by a coded aperture or mask, wherein the coded aperture contains varying thicknesses through which the ultrasound beam propagation is delayed due to acoustic impedance, and wherein the image is reconstructed from the degraded ultrasound beam, and wherein as discussed, the ultrasound beam is degraded into unfocused ultrasound beams at different points of origin)

    PNG
    media_image1.png
    527
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale

As shown above in Figs. 1 and 2, the degraded ultrasound beam is received after transmission and the coherence wavefront is computed through a function commonly used in compressed sensing (U = H * v + n), wherein U is an M-dimensional vector or measurement matrix based upon the number of samples obtained with the coded aperture, H is the sensing matrix or sparsifying matrix made up of sparse vectors obtained from samples measured from the transducer with the coded aperture, and x is the desired image to be formed; and 
reconstructing ultrasound pressure waves originating only from a particular location in the region of interest 

    PNG
    media_image4.png
    880
    714
    media_image4.png
    Greyscale

Wherein as shown above in Fig. 6, ultrasound pressure waves are reconstructed at specific locations within a region of interest to create a three-dimensional volume of the object of interest.

With respect to claim 12, Kruizinga teaches the method of claim 10, wherein the primary imaging method comprises:
calculating a spatial phase from the unfocused ultrasound beams (Materials and Methods, Para 1, “Our aim was to make a spatiotemporally varying ultrasound field by locally introducing phase shifts in the wave transmitted by the sensor. We did so by introducing a mask that delays the wave locally, similar to the function of a phase spatial light modulator in optics (39)”; (Discussion, Para 1 – para 3, “The plastic mask breaks the phase uniformity of the ultrasound field and causes every pixel to be uniquely identifiable within the received signal. The compressed measurement contains the superimposed signals from all object pixels. The objects can be resolved using a regularized least squares algorithm, as we have proved here by successfully imaging two letters (“E” and “D”) …Consequently, the ultrasonic waves can be focused onto a particular point in space and time if the impulse signal of that point is known. Using a reverberant cavity to create impulse signal diversity and a limited number of sensors, Fink et al. have shown that a 3D medium can be imaged by applying transmit focusing with respect to every spatial location.”); 
windowing the unfocused ultrasound beams into a plurality of windows Wherein the sensing matrix H of Kruizinga is made up of a plurality of sine waves time limited by Gaussian windows with different locations and scales; 
multiplying each of the plurality of windows by the ultrasound beams 
normalizing each of the plurality of windows by a signal energy of the unfocused ultrasound beams Wherein the sensing matrix H of Kruizinga is multiplied by the volume matrix x, which consists of all of the pixels of the ultrasound beam; and 
creating a measure of phase based on the normalizing of each of the plurality of windows

    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    880
    714
    media_image4.png
    Greyscale

As shown above in Figs. 2 and 6, the received phases within sensing matrix H are normalized through the multiplication of the sensing matrix by the volume matrix x. Fig. 6 presents the normalized phases within boxes B, D, and F.


With respect to claim 13, Kruizinga teaches the method of claim 10, wherein the primary imaging method comprises: 
acquiring a plurality of angled plane waves; 
applying a delay to the plurality of angled plane waves (Mask manufacturing, p. 9, “Our aim was to make a spatiotemporally varying ultrasound field by locally introducing phase shifts in the wave transmitted by the sensor. We did so by introducing a mask that delays the wave locally, similar to the function of a phase spatial light modulator in optics (39).”); 

    PNG
    media_image1.png
    527
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale

Wherein the synthetic aperture creates a plurality of angled plane waves and delays to the plurality of angled plane waves as shown in box C of Fig. 1 and box B of Fig. 2, as stated under Fig. 2 “a simple coding mask can introduce a spatiotemporally varying wave field”.
calculating and summing phase images from each of the plurality of angled plane waves; and
and summing coherent measures, wherein the summed coherent measures comprise middle lags (p. 3-4, Results, Col. 2, para, 2, “However, all these point sensor signals are subsequently
summed by the piezo sensor just after they have passed though the mask, resulting in a single compressed measurement, as depicted in the right panel of Fig. 1 (for a further comparison between a sensor array and a single sensor with a coding mask, see text S2 and figs. S1 and
S2)… temporal signal in the compressed measurement. This unique pixel signature enables direct imaging without the need for uncompressed spatial measurements.”)

    PNG
    media_image6.png
    438
    725
    media_image6.png
    Greyscale

	Wherein the summed point sensor signals comprise middle lags as understood by examiners interpretation of “middle lags”.

With respect to claim 17, Kruizinga teaches a computer-readable medium having stored thereon a computer program executable by a computing device, the computer program comprising a plurality of code sections for causing the computing device to Wherein a  memory or computer-readable medium is inherently required for the generation of compressive 3D ultrasound images through a stored algorithm:
unfocused ultrasound beams via a primary imaging method (Results, para 1, “For single-sensor compressive imaging, the 3D object information needs to be projected onto a set of incoherent basis functions via a coded aperture. This is accomplished by breaking the phase uniformity of the
ultrasound wave in both transmission and reception.” Wherein the uniform beam of the ultrasound transducer is distorted by a coded aperture or mask, and wherein the coded aperture contains varying thicknesses through which the ultrasound beam propagation is delayed due to acoustic impedance); 
computing a wavefront coherence at the imaged region of interest;

    PNG
    media_image1.png
    527
    718
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale

As shown above in Figs. 1 and 2, the distorted ultrasound beam is received after transmission and the coherence wavefront is computed through a function commonly used in compressed sensing (U = H * v + n), wherein U is an M-dimensional vector or measurement matrix based upon the number of samples obtained with the coded aperture, H is the sensing matrix or sparsifying matrix made up of sparse vectors obtained from samples measured from the transducer with the coded aperture, and x is the desired image to be formed. 
segmenting pixels of the imaged region of interest based on their intensities 

    PNG
    media_image3.png
    440
    712
    media_image3.png
    Greyscale
    
Wherein the pixels are shown to be segmented based on their intensity values. The figures shown above are measurement obtained by a hydrophone, wherein the hydrophone moves throughout a space of which the ultrasound beam is propagated and obtains intensity values at that location and point in time, this is how the determination of the measurement matrix U and the sensing matrix H are determined for the calculation of image volume x. 
This is more clearly shown by Fig. 6 of Kruizinga (See below), wherein box B presents the varying amplitudes at various pixel locations and their segmentation. 

    PNG
    media_image4.png
    880
    714
    media_image4.png
    Greyscale


identifying a border and a shadow based on the segmenting; and 
calculating a size based on the border and the shadow. 
As shown above in Fig. 6, the border and shadows of the objects E and D are determined through the segmentation of pixels, and the calculation of the size is shown in box F, wherein the x and y axis are in the unit of millimeters. Each pixel is represented to present a three-dimensional volume of the objects E and D in the imaging space. 

However, Kruizinga does not teach imaging a region of interest containing the mineralized tissue.
In the field of kidney stone imaging with ultrasound, Bailey teaches imaging a region of interest containing the mineralized tissue (Abstract, “In an exemplary, but non-limiting embodiment and application of this novel approach, the object is a kidney stone fragment, and the inter-operative tool is a ureteroscope”; (Para [0028], “It should be noted that while the present novel approach of measuring the size of kidney stones (or fragments thereof) during ureteroscopy represents an exemplary embodiment, the concepts disclosed herein can also be used to measure the size of other types of in vivo objects, including, but not limited to, mineral deposits and stones in the gall bladder, in the salivary tract, and in the biliary tract.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the method of Kruizinga with the imaging of a region of interest containing mineralized tissue (a kidney stone) as taught by Bailey. The method of compressed sensing yields three-dimensional images that are less computationally expensive and require only a single transducer, unlike other three-dimensional ultrasound devices that require an array of transducers that are beamformed by a processor or controller to shape the wavefront. Therefore, through simple incorporation of a coded aperature as taught by Kruizinga in combination with the imaging of a kidney stone as taught by Bailey, one would be capable of determining both the size of the mineralized tissue and its location in space. Thereby, improving accuracy and precision of imaging for planning of removal of the mineralized tissue or delivery of a therapeutic treatment to the correct location.

With respect to claim 18, Kruizinga teaches the method of claim 17, wherein the primary imaging method comprises:
imaging method comprises: 
modeling a plurality of sources of image degradation; 
receiving, at a transducer, the unfocused ultrasound beams; 
breaking the unfocused ultrasound beams into approximate points of origin (Results, para 1, “For single-sensor compressive imaging, the 3D object information needs to be projected onto a set of incoherent basis functions via a coded aperture. This is accomplished by breaking the phase uniformity of the ultrasound wave in both transmission and reception.” Wherein the uniform beam of the ultrasound transducer is degraded by a coded aperture or mask, wherein the coded aperture contains varying thicknesses through which the ultrasound beam propagation is delayed due to acoustic impedance, and wherein the image is reconstructed from the degraded ultrasound beam, and wherein as discussed, the ultrasound beam is degraded into unfocused ultrasound beams at different points of origin)

    PNG
    media_image1.png
    527
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale

As shown above in Figs. 1 and 2, the degraded ultrasound beam is received after transmission and the coherence wavefront is computed through a function commonly used in compressed sensing (U = H * v + n), wherein U is an M-dimensional vector or measurement matrix based upon the number of samples obtained with the coded aperture, H is the sensing matrix or sparsifying matrix made up of sparse vectors obtained from samples measured from the transducer with the coded aperture, and x is the desired image to be formed; and 
reconstructing ultrasound pressure waves originating only from a particular location in the region of interest 

    PNG
    media_image4.png
    880
    714
    media_image4.png
    Greyscale

Wherein as shown above in Fig. 6, ultrasound pressure waves are reconstructed at specific locations within a region of interest to create a three-dimensional volume of the object of interest.

With respect to claim 20, Kruizinga teaches the method of claim 18, wherein the primary imaging method comprises:
calculating a spatial phase from the unfocused ultrasound beams (Materials and Methods, Para 1, “Our aim was to make a spatiotemporally varying ultrasound field by locally introducing phase shifts in the wave transmitted by the sensor. We did so by introducing a mask that delays the wave locally, similar to the function of a phase spatial light modulator in optics (39)”; (Discussion, Para 1 – para 3, “The plastic mask breaks the phase uniformity of the ultrasound field and causes every pixel to be uniquely identifiable within the received signal. The compressed measurement contains the superimposed signals from all object pixels. The objects can be resolved using a regularized least squares algorithm, as we have proved here by successfully imaging two letters (“E” and “D”) …Consequently, the ultrasonic waves can be focused onto a particular point in space and time if the impulse signal of that point is known. Using a reverberant cavity to create impulse signal diversity and a limited number of sensors, Fink et al. have shown that a 3D medium can be imaged by applying transmit focusing with respect to every spatial location.”); 
windowing the unfocused ultrasound beams into a plurality of windows Wherein the sensing matrix H of Kruizinga is made up of a plurality of sine waves time limited by Gaussian windows with different locations and scales; 
multiplying each of the plurality of windows by the ultrasound beams 
normalizing each of the plurality of windows by a signal energy of the unfocused ultrasound beams Wherein the sensing matrix H of Kruizinga is multiplied by the volume matrix x, which consists of all of the pixels of the ultrasound beam; and 
creating a measure of phase based on the normalizing of each of the plurality of windows

    PNG
    media_image2.png
    435
    714
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    880
    714
    media_image4.png
    Greyscale

As shown above in Figs. 2 and 6, the received phases within sensing matrix H are normalized through the multiplication of the sensing matrix by the volume matrix x. Fig. 6 presents the normalized phases within boxes B, D, and F.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793